--------------------------------------------------------------------------------

Exhibit 10.2



TERMINATION AGREEMENT
 
This Termination Agreement (this “Agreement”) is dated as of December 31, 2019,
by and between Southwest Iowa Renewable Energy, an Iowa limited liability
company (“SIRE”), and Bunge North America, Inc., a New York corporation
(“Bunge”, and together with SIRE, the “Parties”, and each, a “Party”).
 
WHEREAS, the Parties have entered into the following agreements all dated on or
about December 5, 2014: (i) the Amended and Restated Feedstock Agency Agreement
(the “Feedstock Agreement”), (ii) the Amended and Restated Distiller’s Grain
Purchase Agreement (the “Distiller’s Grain Purchase Agreement”), and (iii) the
Services Agreement Regarding Corn Purchases (the “Services Agreement”) (the
Feedstock Agreement, the Distiller’s Grain Purchase Agreement, and the Services
Agreement, together the “Terminated Agreements”); and
 
WHEREAS, the Parties desire for the Terminated Agreements to be terminated and
the Parties be released from all obligations under the Agreement, upon and
subject to the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1.           Termination of the Terminated Agreements. Subject to the terms and
conditions of this Agreement, the Terminated Agreements and all the rights and
obligations of the Parties thereunder shall be cancelled and terminated and of
no further force or effect as of December 31, 2019 (the “Termination Date”).


2.          Transition Service Obligations. The Parties shall not make any
purchases or sales under the Terminated Agreements following the Termination
Date, and the Parties will not be obligated to fulfill any purchases or sales
under the Terminated Agreements that are not under contract by SIRE’s close of
business on December 31, 2019 (the “Cut-Off Time”). Notwithstanding the
foregoing, all purchases or sales under the Terminated Agreements that are under
contract by the Cut-Off Time (and all other previously incurred obligations
under the Terminated Agreements) shall remain binding obligations of the Parties
in accordance with the terms of the Terminated Agreements after the Termination
Date.


3.          Mutual Release. In consideration of the covenants, agreements and
undertakings of the Parties under this Agreement, effective as of the
Termination Date, each Party, on behalf of itself and its respective present and
former parents, subsidiaries, affiliates, officers, directors, shareholders,
managers, members, employees, agents, successors and assigns (collectively,
“Releasors”) hereby releases, waives and forever discharges the other Party and
its respective present and former, direct and indirect, parents, subsidiaries,
affiliates, employees, officers, directors, shareholders, managers, members,
agents, representatives, permitted successors and permitted assigns
(collectively, “Releasees”) of and from any and all actions, causes of action,
suits, losses, liabilities, rights, debts, dues, sums of money, accounts,
reckonings, obligations, costs, expenses, liens, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands, of
every kind and nature whatsoever, whether now known or unknown, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, in law, admiralty or
equity (collectively, “Claims”), which any of such Releasors ever had, now have,
or hereafter can, shall, or may have against any of such Releasees for, upon, or
by reason of any matter, cause, or thing whatsoever from the beginning of time
through the date all purchases or sales arising out of or relating to the
Terminated Agreements are fulfilled, except for any Claims relating to rights
and obligations preserved by, created by or otherwise arising out of this
Agreement (including any surviving indemnification obligations under the
Terminated Agreements).



--------------------------------------------------------------------------------

4.           Representations and Warranties. Each Party hereby represents and
warrants to the other Party that:


(a)          It has the full right, power and authority to enter into this
Agreement and to perform its obligations hereunder.


(b)         The execution of this Agreement by the individual whose signature is
set forth at the end of this Agreement on behalf of such Party, and the delivery
of this Agreement by such Party, have been duly authorized by all necessary
action on the part of such Party.
 
(c)         This Agreement has been executed and delivered by such Party and
(assuming due authorization, execution and delivery by the other Party hereto)
constitutes the legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms.
 
5.          Confidentiality. Each Party acknowledges the confidential nature of
the terms and conditions of this Agreement (the “Confidential Information”) and
agrees that it shall not (a) disclose any of such Confidential Information to
any person or entity, except to such Party’s representatives, affiliates,
employees, advisors and other representatives who need to know the Confidential
Information to assist such Party, or act on its behalf, to exercise its rights
or perform its obligations under this Agreement, or (b) use the Confidential
Information, or permit it to be accessed or used, for any purpose other than to
exercise its rights or perform its obligations under this Agreement. Each Party
shall be responsible for any breach of this Section 5 caused by any of its
representatives, affiliates, employees, advisors, or other representatives.
Notwithstanding the foregoing in this Section 5, the foregoing confidentiality
obligations shall not apply with respect to a Party to the extent that such
Party is required to disclose such information (i) by applicable law, including
federal securities laws, or (ii) in connection with enforcing its rights under
this Agreement.
 


6.
Miscellaneous.



(a)          All notices, requests, consents, claims, demands, waivers, summons
and other legal process, and other similar types of communications hereunder
(each, a “Notice”) must be in writing and addressed to the relevant Party at the
address set forth below in this Section 6(a) (or to such other address that may
be designated by the receiving Party from time to time in accordance with this
Section 6(a)). All Notices must be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), or certified or
registered mail (in each case, return receipt requested, postage prepaid). A
Notice is effective only (i) upon receipt by the receiving Party and (ii) if the
Party giving the Notice has complied with the requirements of this Section 6(a).


2

--------------------------------------------------------------------------------

 
If to SIRE:
 
Southwest Iowa Renewable Energy LLC

      10868 189th Street       Council Bluffs, Iowa 51503      
Attn: Chief Executive Officer
         
With a Copy (which shall not constitute notice) to:
 
Husch Blackwell LLP

 
  Attn: David E. Gardels  
 
13330 California Street, Suite 200
     
Omaha, NE 68154
         
If to Bunge:
 
Bunge North America, Inc.
      1391 Timberlake Manor Parkway       Chesterfield, MO 63017      
Attn: Vice President
         
With a Copy (which shall not constitute notice) to:
 
Bunge North America, Inc.
      1391 Timberlake Manor Parkway      
Chesterfield, MO 63017
     
Attn: Deputy General Counsel



(b)          This Agreement and all matters arising out of or relating to this
Agreement are governed by, and construed in accordance with, the laws of the
State of Iowa, without regard to the conflict of laws provisions of such State.
Any legal suit, action or proceeding arising out of or relating to this
Agreement must be instituted in the federal courts of the United States of
America or the courts of the State of Iowa, in each case located in the City of
Council Bluffs and County of Pottawattamie, and each Party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by certified
mail in accordance with Section 6(a) hereof will be effective service of process
for any suit, action or other proceeding brought in any such court.
 
(c)          This Agreement, and each of the terms and provisions hereof, may
only be amended, modified, waived or supplemented by an agreement in writing
signed by each Party.


(d)          This Agreement will inure to the benefit of and be binding upon
each of the Parties and each of their respective permitted successors and
permitted assigns.


3

--------------------------------------------------------------------------------

(e)          This Agreement may be executed in counterparts, each of which is
deemed an original, but all of which constitutes one and the same agreement.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.
 
(f)          Each of the Parties shall, from time to time at the other’s
request, furnish the other Party such further information or assurances, execute
and deliver such additional documents, instruments and conveyances, and take
such other actions and do such other things, as may be reasonably necessary to
carry out the provisions of this Agreement and give effect to the transactions
contemplated hereby.
 
(g)         Each Party acknowledges and agrees that (i) a breach or threatened
breach by such party of any of its obligations under Section 5 hereof would give
rise to irreparable harm to the other party for which monetary damages would not
be an adequate remedy and (ii) in the event of a breach or a threatened breach
by such Party of any such obligations, the other Party will, in addition to any
and all other rights and remedies that may be available to such party at law, at
equity or otherwise in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction,
without any requirement to post a bond or other security, and without any
requirement to prove actual damages or that monetary damages will not afford an
adequate remedy. Each Party agrees that it shall not oppose or otherwise
challenge the appropriateness of equitable relief or the entry by a court of
competent jurisdiction of an order granting equitable relief, in either case,
consistent with the terms of this Section 6(g).
 
(h)         This Agreement constitutes the sole and entire agreement of the
Parties with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.
 
(i)          Each Party shall pay its own costs and expenses in connection with
the drafting, negotiation and execution of this Agreement (including the fees
and expenses of its advisors, accounts and legal counsel).
 
[signature page follows]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 

 
SIRE:
Southwest Iowa Renewable Energy, LLC
         
By:
/s/ Karol King
 

         
Name: Karol King
         
Title: Chairman of the Board






Bunge:
Bunge North America, Inc.
         
By:
/s/ Brett Caplice
 

         
Name:
Brett Caplice
             
Title:
Vice President
 




5

--------------------------------------------------------------------------------